IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 42085

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 333
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 6, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JUAN FRANCISCO CRISPIN,                          )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Juan Francisco Crispin pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). in exchange for his guilty plea, an additional charge that he was a persistent violator
was dismissed. The district court sentenced Crispin to a unified term of five years, with a
minimum period of confinement of two years. Crispin filed an I.C.R 35 motion, which the
district court denied. Crispin appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Crispin’s judgment of conviction and sentence are affirmed.




                                                   2